Citation Nr: 9919730	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, status post multiple laminectomies, as secondary to 
the residuals of a stress fracture of the right third 
metatarsal.

2.  Entitlement to service connection for right lower 
extremity neuropathy, as secondary to the residuals of a 
stress fracture of the right third metatarsal.

3.  Entitlement to a compensable disability rating for the 
residuals of a stress fracture of the right third metatarsal.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March to June 1965.  These 
matters come to the Board of Veterans' Appeals (Board) from a 
May 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to a compensable disability rating for the 
residuals of a stress fracture of the right third metatarsal.  
The veteran has perfected an appeal of that decision.

In a July 1993 rating decision the RO denied entitlement to 
service connection for a low back disorder as secondary to 
the residuals of the right third metatarsal fracture.  In an 
April 1994 rating decision the RO found that the veteran's 
claim for service connection for a low back disorder included 
a claim for neuropathy in the right lower extremity, and 
denied service connection for the right lower extremity 
neuropathy.  In an August 1993 statement the veteran 
expressed disagreement with the denial of service connection 
for a low back disorder, and the RO issued a supplemental 
statement of the case in May 1994 that included the issues of 
entitlement to service connection for a low back disorder and 
right lower extremity neuropathy, as secondary to the 
residuals of a fracture of the right third metatarsal.

In the April 1994 rating decision the RO also denied 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.  In 
a June 1994 statement the veteran expressed disagreement with 
the denial of financial assistance in obtaining an 
automobile, and the issue was included in an October 1994 
supplemental statement of the case.

The documentation in the case file does not indicate that the 
veteran filed a substantive appeal pertaining to the denial 
of service connection for a low back disorder with right 
lower extremity neuropathy within 60 days of the May 1994 
supplemental statement of the case, or within the remainder 
of the one-year period following the dates of the notice of 
the July 1993 or April 1994 decisions.  In addition, he 
apparently did not file a substantive appeal regarding the 
denial of financial assistance in obtaining an automobile or 
adaptive equipment within 60 days of the October 1994 
supplemental statement of the case or within the remainder of 
the one-year period following the notice of the April 1994 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(1998).  Furthermore, he did not file a substantive appeal 
relevant to these issues following any additional 
supplemental statement of the case.  VAOPGCPREC 9-97.

The issues of entitlement to service connection for a low 
back disorder and right lower extremity neuropathy and 
entitlement to financial assistance in the purchase of an 
automobile and/or adaptive equipment were certified to the 
Board as being in appellate status, they were included in 
subsequent supplemental statements of the case as issues on 
appeal, and they were included in an October 1997 remand by 
the Board.  The Board finds, therefore, that a finding that 
those issues are not within the Board's jurisdiction would 
impair the veteran's right to due process, and waives the 
timely filing of a substantive appeal pertaining to those 
issues.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (the 
Board may waive the timely filing of a substantive appeal).

In July 1998 the veteran submitted a claim of entitlement to 
a clothing allowance, and in October 1998 he submitted a 
notice of disagreement with the denial of that claim.  
38 C.F.R. § 3.810.  It is not clear from the evidence of 
record when or on what basis his entitlement to a clothing 
allowance was denied.  In November 1998 he was notified that, 
although his claim for a clothing allowance was denied 
because the brace that he wore was not for a service-
connected disability, he was also informed that his 
entitlement to a clothing allowance was dependent upon the 
resolution of his appeal of the denial of service connection 
for a low back disorder and right lower extremity neuropathy.  
Because he has submitted a notice of disagreement, this issue 
is being remanded to the RO for the issuance of a statement 
of the case relevant to that issue.  See Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process).

As indicated above, the veteran's claims were previously 
before the Board in October 1997, at which time they were 
remanded for additional development.  The Board finds that 
the development requested in the October 1997 remand has not 
been completed, and that an additional remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

The veteran's service medical records show that in May 1965 
he incurred an incomplete oblique stress fracture in the 
distal end of the right third metatarsal bone.  He was 
separated from service in June 1965 based on the 
recommendation of a Medical Evaluation Board that he was 
unfit for further service due to immaturity, emotional 
instability, and poor adjustment to military life.  Based on 
his service medical records, service connection for the 
residuals of a stress fracture in the distal third metatarsal 
bone on the right foot was granted in December 1967, and the 
disorder was assigned a noncompensable rating.

A VA physical examination and X-ray study in April 1975 
revealed no abnormalities in the right foot with the 
exception of complaints of tenderness over the distal end of 
the right third metatarsal.  There is no medical evidence 
documenting the symptoms and clinical findings of the 
residual fracture from April 1975 until February 1988, at 
which time VA treatment records show that the veteran 
complained of pain in the right foot of three months in 
duration.  Although an X-ray study revealed no abnormalities 
of the right foot, his complaints were assessed as 
degenerative joint disease.  On the same day that he 
complained of pain in the foot at the VA medical center (MC), 
he submitted a claim for a compensable disability rating.

Private treatment records indicate that in July 1988 the 
veteran injured his low back in an on-the-job injury, 
resulting in pain in the low back that radiated into the 
right lower extremity.  In August 1988 he underwent a 
decompressive lumbar laminectomy of L5, a bilateral 
foraminotomy, and an excision of a large herniated 
intervertebral disc at L5-S1.  During the surgery he was also 
found to have a neurofibroma, which was resected.  He 
continued to experience low back pain that radiated into the 
right lower extremity, and in November 1988 the laminectomy 
at L5-S1 was redone, as well as excision of a recurrent 
herniated nucleus pulposus at L5-S1, excision of a herniated 
nucleus pulposus at L4-L5, a bilateral foraminotomy from L4 
to S1, and lumbosacral fusion from L4 to S1.  

According to the contemporaneous medical records, the veteran 
reported that the injury in July 1988 occurred when he lifted 
a machine weighing 150 pounds.  He made no reference to 
having injured his back as the result of a fall, or that his 
right foot gave way.  Not until December 1992, when he 
claimed entitlement to service connection for the low back 
disorder, did he report that the injury was caused by a fall 
that occurred when his right foot gave way.

VA treatment records indicate that following the back surgery 
the veteran continued to complain of pain in the right foot.  
Examinations and several X-ray studies failed to reveal any 
objective signs of pathology in the foot, although he has 
well-documented structural abnormalities in the lumbosacral 
spine.  He also received ongoing treatment for pain in the 
low back with right lower extremity radiculopathy, and his 
complaints of pain in the right foot were sometimes 
attributed to the radiculopathy and at other times to the in-
service metatarsal fracture.  He also developed right foot 
drop, for which an ankle brace was provided.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In order to 
warrant compensation, however, the claimed functional 
limitations must be supported by objective evidence of 
adequate pathology.  An examination is not adequate for 
rating purposes if it does not document all of the functional 
limitations resulting from the service-connected 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. § 4.40.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that all of his right lower extremity 
symptoms are due to the service-connected residuals of a 
stress fracture of the right third metatarsal.  He also 
claims that his back injury was caused by a fall, which 
resulted from pain and giving way of his right foot.  In 
addition to the residuals of the metatarsal fracture, the 
medical evidence indicates that the veteran has a low back 
disorder with radiculopathy to the right lower extremity, a 
Morton's neuroma between the metatarsals on the right foot, 
and right peroneal neuropathy across the fibular head.  The 
evidence does not show whether the Morton's neuroma or right 
peroneal neuropathy are related to the fracture of the right 
third metatarsal.  

The evidence indicates that at least some of the symptoms in 
the right foot are due to the back injury and resulting 
radiculopathy, not to the foot disorder.  It is not clear 
from the available evidence, however, to what degree the 
symptoms are due to the service-connected disorder, and 
supported by adequate pathology, and to what degree the 
symptoms are due to non-service connected pathology.  In 
addition, it is not clear from the evidence to what extent, 
if any, the service-connected residuals of a right third 
metatarsal fracture may be aggravating the disability caused 
by the non-service connected back injury, including the right 
lower extremity neuropathy.  Allen, 7 Vet. App. at 439.  

The available private treatment records show that the veteran 
received his primary medical care following the July 1988 
back injury from Ronald G. Corley, M.D.  Although Dr. Corley 
provided a medical report in February 1999, the actual 
treatment records have not been obtained.  In addition, the 
veteran has stated that he received treatment for his right 
foot symptoms from the VA medical center (MC) in Houston and 
the VA outpatient clinic in Lufkin, Texas, throughout the 
1970s and 1980s.  The records of that treatment are relevant 
to the veteran's claim that his back injury was caused by his 
right foot giving way.

In a November 1998 statement the veteran reported that his VA 
physician had confirmed that the July 1988 back injury was 
caused by the right foot giving way.  During a January 1999 
telephone contact he was instructed to obtain a medical 
report indicating that the fall was caused by his right foot 
giving way.  The veteran should be notified in writing to 
obtain a written opinion from his VA physician in which the 
physician provides his/her opinion regarding the cause of the 
July 1988 back injury, as well as the complete rationale for 
the opinion.  See Hicks v. West, 
12 Vet. App. 86 (1998) (VA has a duty to notify the veteran 
to submit certain evidence if the evidence is relevant).

In the Board's October 1997 remand the RO was asked to 
provide the veteran with VA examinations in which the 
examiners were to describe the manifestations of the 
residuals of the fracture of the right third metatarsal, and 
to distinguish those manifestations from the symptoms of any 
nonservice-connected disorder.  The examiner was also asked 
to provide an opinion on whether and to what extent the 
nonservice-connected disorders had been aggravated by the 
right foot disability.  Although the veteran was provided VA 
examinations in June 1998, the requested opinions were not 
provided.  Stegall, 11 Vet. App. at 268.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a right lower 
extremity disorder since January 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

2.  The RO should obtain copies of the 
veteran's treatment records from the VA 
medical facilities in Houston and Lufkin, 
Texas, from 1970 through July 1988.

3.  The RO should obtain copies of the 
medical records documenting the medical 
treatment that the veteran received from 
Ronald G. Corley, M.D., including the 
records pertaining to the treatment for 
the back injury in July 1988.

4.  The veteran should be instructed to 
obtain a report from his treating 
physician in which the physician provides 
his/her opinion on the relationship, if 
any, between the veteran's July 1988 back 
injury and his service-connected 
residuals of a fracture of the right 
third metatarsal.  The physician should 
also provide the rationale for his/her 
opinion.

5.  The veteran should be provided a VA 
orthopedic examination in order to 
distinguish the symptoms of the service-
connected residuals of a fracture of the 
right third metatarsal from any 
nonservice-connected pathology, and to 
obtain an opinion on whether the right 
foot disorder has aggravated any 
nonservice-connected disability.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment.  If the orthopedic examiner 
finds that an additional examination is 
warranted, such as a neurology or 
podiatry examination, the additional 
examination(s) should be provided.

The examiner should conduct a thorough 
orthopedic examination of the low back 
and right lower extremity and provide a 
diagnosis for any and all pathology 
found.  The examiner should also provide 
an opinion on whether the additional 
pathology is etiologically related to the 
metatarsal fracture, or if the 
nonservice-connected disability has been 
aggravated by the residuals of the 
metatarsal fracture.

In addition, the examiner should describe 
the symptomatology attributed to the 
separate disorders.  Specifically, the 
examiner should provide an opinion on 
whether and to what extent the veteran's 
complaints of pain in the right foot are 
due to the in-service metatarsal 
fracture, a Morton's neuroma, sciatic 
radiculopathy, or some other cause.  If 
the reported pain is due to the 
metatarsal fracture, the examiner should 
also provide an opinion on whether the 
complaints of pain are supported by 
objective evidence of pathology.  In 
addition, the examiner should provide an 
opinion on whether and to what extent the 
limited motion and reduced strength in 
the right ankle is due to the metatarsal 
fracture, or to another cause.

The examiner should also determine 
whether the residuals of the fracture of 
the right third metatarsal has caused an 
increase in the low back disability, 
including sciatic neuropathy effecting 
the right lower extremity, and, if so, 
provide an assessment of the extent of 
the increase in the low back disability 
caused by the right foot disorder.  In 
other words, the examiner should provide 
an opinion that quantifies the degree of 
low back disability that would exist in 
the absence of any right foot disability, 
in comparison to the degree of disability 
that exists with the right foot 
disability.  If the examiner is unable to 
ascertain or quantify the degree of 
disability over and above that existing 
in the absence of the right foot 
disability, he or she should so state for 
the record.

The examiner should provide the complete 
rationale for all opinions given, and all 
opinions should be based on the available 
evidence and sound medical principles.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  Stegall, 11 Vet. App. at 268.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
low back disorder with right lower 
extremity neuropathy, including service 
connection for the degree of aggravation 
caused by the service-connected residuals 
of a fracture of the right third 
metatarsal.  The RO should also re-
adjudicate the issue of entitlement to a 
compensable disability rating for the 
residuals of the metatarsal fracture, and 
entitlement to financial assistance in 
purchasing an automobile and/or adaptive 
equipment.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

8.  The veteran and his representative 
should be provided a statement of the 
case pertaining to the issue of 
entitlement to a clothing allowance, and 
be allowed the opportunity to submit a 
substantive appeal on that issue.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


